 Case 1:20-cv-00445-RJL Document 14-1 Filed 04/06/20 Page 1 of 14




DEFENDANTS’ EXHIBIT A
        Case 1:20-cv-00445-RJL Document 14-1 Filed 04/06/20 Page 2 of 14




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JONATHAN DIMAIO, et. al.,                  )
                                           )
                   Plaintiffs,             )
                                           )
         v.                                )               Case No. 1:20-cv-00445
                                           )
CHAD WOLF, in his official capacity as     )
the Acting Secretary of Homeland Security, )
et. al.,                                   )
                                           )
                  Defendants.              )


                          DECLARATION BY JOHN P. WAGNER

I, John P. Wagner, hereby state as follows:

   1. I am the Deputy Executive Assistant Commissioner, Office of Field Operations (OFO),

       U.S. Customs and Border Protection (CBP), Department of Homeland Security (DHS). I

       have been employed in this role since April 16, 2014. I began my career with the U.S.

       Customs Service as a Customs Inspector in 1991, and I had several assignments in the

       field, including at the New York/New Jersey seaport and the Laredo port of entry. I was

       also detailed to the Department of Homeland Security, Border and Transportation

       Security Directorate from 2003 to 2004. I have been assigned to the Office of Field

       Operations at Headquarters since 1999. I have worked on many different policy and

       operational issues during my time at headquarters, including serving as Executive

       Director, Admissibility and Passenger Programs.

   2. In my role as the Deputy Executive Assistant Commissioner, I am responsible for

       executing the missions of CBP and OFO. The CBP mission includes the enforcement of

       the customs, immigration, and agriculture laws and regulations of the United States and
         Case 1:20-cv-00445-RJL Document 14-1 Filed 04/06/20 Page 3 of 14




         the enforcement of hundreds of laws at the border on behalf of numerous federal

         agencies. OFO is the primary CBP office responsible for securing the U.S. border at ports

         of entry (POEs) while facilitating lawful trade and travel. In my position, I supervise

         more than 28,000 employees at 20 major field offices, 328 POEs, and 70 locations in

         over 40 countries internationally.

    3. As Deputy Executive Assistant Commissioner, I am familiar with CBP’s administration

         and enforcement of legal requirements at the border, including the enforcement and

         administration of immigration laws, and the inspection, processing, and admission of

         persons who seek to enter or depart the United States. In my position, I also oversee the

         administration of various programs and initiatives that facilitate travel and trade,

         including CBP’s Trusted Traveler Programs.

    4. I am familiar with the complaint filed in Dimaio, et al. v. Wolf, Case No. 1:20-cv-00445,

         filed in the United States District Court for the District of Columbia and plaintiffs’ claims

         therein.

    5. The purpose of this declaration is to provide an operational background for the February

         5, 2020 letter from Acting Secretary Wolf to New York State (February 5 Letter)

         announcing that New York residents are no longer eligible to enroll or re-enroll in CBP’s

         Trusted Traveler Programs because New York State terminated CBP’s access through

         National Law Enforcement Telecommunications System (Nlets) 1 to information

         maintained by the New York State Department of Motor Vehicles (DMV) pursuant to the




1
  Nlets is an interstate network where law enforcement, criminal justice, and public safety-related information is
shared between states, as well as with the federal government, pursuant to agreed upon terms of use. Additional
information on Nlets is available at www.nlets.org.


                                                          2
           Case 1:20-cv-00445-RJL Document 14-1 Filed 04/06/20 Page 4 of 14




           New York Driver’s License Access and Privacy Act, 2 also known as the “Green Light”

           Law.

      6. This declaration is based on my personal knowledge, as well as information conveyed to

           me by my staff and other knowledgeable CBP personnel in the course of my official

           duties and responsibilities.

                                A. Trusted Traveler Programs Operated by CBP

      7. The Admissibility and Passenger Programs Office (APP) within OFO is responsible for

           overseeing the Trusted Traveler Programs Office. The Trusted Traveler Programs Office

           is responsible for operation of all aspects of the Trusted Traveler Programs, such as

           determining policy for eligibility, approving and denying Trusted Traveler applications,

           and revoking existing memberships.

      8. A Trusted Traveler Program is a voluntary membership program operated by CBP that

           provides pre-approved, low-risk travelers with facilitated processing into the United

           States through dedicated lanes and kiosks. CBP operates the following Trusted Traveler

           Programs: Global Entry, NEXUS, Secure Electronic Network for Travelers Rapid

           Inspection (SENTRI), as well as the trusted traveler/trusted shipper program, Free and

           Secure Trade (FAST) for commercial drivers.

      9. Enrollment in these programs enables CBP to expedite the inspection and security vetting

           process for low-risk travelers, allowing CBP to focus resources toward providing

           additional scrutiny to individuals who present a higher risk. Low-risk travelers are

           directed to dedicated lanes or kiosks at airports, as applicable, for facilitated processing

           resulting from CBP’s pre-approval activities (unless the traveler has items to declare,



2
    N.Y. Veh. & Traf. § 201 (2019).

                                                     3
    Case 1:20-cv-00445-RJL Document 14-1 Filed 04/06/20 Page 5 of 14




   there is a specific enforcement issue to address, or he/she is chosen for a selective or

   random secondary referral for further processing).

10. Global Entry allows for facilitated clearance of pre-approved, low-risk international air

   travelers through participating U.S. airports. All individuals who apply for Global Entry

   membership must undergo a rigorous background check and an interview conducted by a

   CBP officer. Global Entry members who register their vehicles with CBP may use the

   dedicated SENTRI lanes when entering the United States from Mexico, and NEXUS

   lanes when traveling between Canada and the United States.

11. NEXUS allows members traveling between the United States and Canada to take

   advantage of facilitated processing by U.S. and Canadian officials through dedicated

   processing lanes at Canadian preclearance airports and at designated northern border

   POEs and marine reporting locations. NEXUS is a reciprocal program that requires that

   applicants be interviewed by officers from both CBP and the Canada Border Services

   Agency (CBSA) and approved independently by each agency. NEXUS members may

   use Global Entry kiosks when entering the United States by air.

12. SENTRI members have the benefit of access to dedicated primary lanes that allow

   facilitated entry from Mexico at designated U.S. southern border POEs. SENTRI

   applicants also voluntarily undergo a thorough background check against law

   enforcement databases and a personal interview with a CBP officer.

13. FAST allows members to enter the United States by land and affords facilitated

   processing at designated U.S. land POEs to approved commercial truck drivers who make

   fully qualified FAST trips between the United States and Canada, from Mexico to the

   United States, and from Mexico through the United States to Canada. In addition to the



                                             4
         Case 1:20-cv-00445-RJL Document 14-1 Filed 04/06/20 Page 6 of 14




        vetting requirement for commercial truck drivers, each company whose cargo the driver

        is carrying is also vetted.

    14. All applicants for Trusted Traveler Program memberships must complete and submit an

        online application and submit payment of a non-refundable application fee. CBP reviews

        the applicant’s information for processing and checks the information against various

        government databases. See infra ¶ 20. Following initial vetting by CBP, applicants that

        are conditionally approved may be directed to schedule an in-person interview. The final

        approval for program membership is contingent on the final decisions regarding the

        vetting of the application, the submission of fingerprints, and the results of the interview.

        The memberships are valid for five years, after which the member must re-apply and

        undergo additional vetting. In addition, all members are vetted against law enforcement

        databases on a recurrent basis.

    15. Eligibility criteria for Trusted Traveler Programs are set forth by regulation and Federal

        Register Notices, and are published on the CBP website. 3

    16. Absent any disqualifying factors, Trusted Traveler Programs are open to U.S. citizens,

        U.S. nationals, and U.S. lawful permanent residents (LPRs), as well as certain non-

        immigrant aliens from countries that have entered into arrangements with CBP.

    17. Individuals are ineligible to participate in Trusted Traveler Programs if CBP, at its sole

        discretion, determines that the traveler is not a sufficiently low-risk traveler or otherwise

        does not meet program requirements. An individual may meet application eligibility

        criteria, i.e., be a U.S. citizen or an LPR and possess a valid passport, but may not qualify


3
 See 8 C.F.R. § 235.12; Utilization of Global Entry Kiosks by NEXUS and SENTRI Participants, 75 Fed. Reg.
82202, December 29, 2010; Announcement of Trusted Trader Program Test, 79 Fed. Reg. 34334, June 16, 2014.
Current program eligibility requirements for SENTRI are found at http://www.cbp.gov/travel/trusted-traveler-
programs/sentri.

                                                       5
    Case 1:20-cv-00445-RJL Document 14-1 Filed 04/06/20 Page 7 of 14




   for membership based on a risk assessment. The disqualifying factors include but are not

   limited to:

           (i) The applicant provides false or incomplete information on the application;

           (ii) The applicant has been arrested for, or convicted of, any criminal offense or

           has pending criminal charges or outstanding warrants in any country;

           (iii) The applicant has been found in violation of any customs, immigration, or

           agriculture regulations, procedures, or laws in any country;

           (iv) The applicant is the subject of an investigation by any federal, state, or local

           law enforcement agency in any country;

           (v) The applicant is inadmissible to the United States under applicable

           immigration laws or has, at any time, been granted a waiver of inadmissibility or

           parole;

           (vi) The applicant is known or suspected of being or having been engaged in

           conduct constituting, in preparation for, in aid of, or related to terrorism; or

           (vii) The applicant cannot satisfy CBP of his or her low-risk status or meet other

           program requirements.

   Additional information about how CBP determines what is a disqualifying factor cannot

   be disclosed publicly without causing harm to law enforcement and national security

   interests.

18. Approximately 9.5 million travelers are currently enrolled in CBP’s Trusted Traveler

   Programs. The importance of thoroughly vetting the applicants for Trusted Traveler

   Programs cannot be overstated. Trusted Traveler Program members enjoy the privilege

   of expedited customs and, as applicable, immigration clearance, in many cases with very



                                              6
         Case 1:20-cv-00445-RJL Document 14-1 Filed 04/06/20 Page 8 of 14




        limited interaction with a CBP officer. A thorough background check ensures that only

        individuals who present a low risk are approved for membership and the membership is

        not taken advantage of by those individuals engaged in criminal activity or attempting to

        evade detection by CBP officers.

    19. Since the inception of the Global Entry program in 2008, 4 CBP has determined whether

        the applicant meets eligibility requirements for membership by conducting an in-person

        interview and checking the information supplied by the applicant against various law

        enforcement databases, including DMV records, which is necessary in order to verify

        whether, inter alia, an applicant has any prior arrests or convictions, pending charges, or

        is under investigation by any federal, state, or local law enforcement agency. If CBP

        determines that an applicant is not qualified for membership, CBP will deny the

        application. Further, CBP conducts periodic checks for all enrolled members and will

        revoke an individual’s membership if CBP becomes aware that disqualifying factors exist

        for a current Trusted Traveler Program member (e.g., a member gets arrested). The

        denial of an application or revocation of membership alone has no effect on the

        individual’s ability to travel internationally.

    20. CBP conducts checks against the following databases: TECS 5 (not an acronym), for

        historical enforcement records; Federal Bureau of Investigation (FBI) databases for

        criminal history background information, which involves submission of fingerprints;

        National Crime Information Center for wants and warrants; Terrorist Screening Database;




4
  See Announcement of Program Pilot: International Registered Traveler (IRT) 73 Fed. Reg. 19861 (April 11, 2008)
and Establishment of Global Entry Program, 74 Fed. Reg. 59932 (November 19, 2009).
5
  See DHS/CBP/PIA-009(a) TECS System: CBP Primary and Secondary Processing (TECS) National SAR
Initiative (August 5, 2011), available at www.dhs.gov/privacy.

                                                       7
         Case 1:20-cv-00445-RJL Document 14-1 Filed 04/06/20 Page 9 of 14




        Department of State records for alien records lookouts and status indicators; and

        Automated Biometric Identification System (IDENT) for immigration-related records.

    21. In addition to the above databases, CBP consults Nlets for driver license and vehicle data.

        CBP does so regardless of whether the Trusted Traveler applicant has provided driver

        license information or whether the applicant has indicated that he or she has a driver

        license by using other information that the applicant provides, such as his/her address.

        This permits CBP to validate the applicant’s identity and to identify certain information

        pertaining to vehicle-related violations, even from jurisdictions where the applicant is not

        licensed. Driver license and vehicle data allow CBP to detect information regarding

        violations that the applicant has failed to disclose, which could include driving without a

        license. Along with the information obtained from other law enforcement databases

        listed above, driver license and vehicle data help CBP develop a complete picture of an

        individual’s background and determine whether that individual satisfies the low-risk

        status requirement for membership.

    22. CBP provides notice to individuals applying for CBP’s Trusted Traveler Programs that

        CBP conducts checks against the databases discussed above, through the application

        website, as well as various publicly available Privacy Impact Assessments and Systems

        of Records Notices (SORNS) that CBP has published. See Appending A. By submitting

        the application, the applicants provide consent to CBP to conduct these checks. 6

                               B.      Impact of the New York State Law




6
  See DHS/CBP/PIA-002 Privacy Impact Assessment, Global Enrollment System, January 2013, available at
https://www.dhs.gov/publication/global-enrollment-system-ges; DHS/CBP/PIA-002 Privacy Impact Assessment,
April 2006, at p.6, available at https://www.dhs.gov/publication/global-enrollment-system-ges (demonstrating that
CBP has notified the public that it conducts checks against DMV records through Nlets since the inception of the
Global Entry program). Privacy Act of 1974, System of Records, 85 Fed. Reg. 14214, March 11, 2020.

                                                        8
   Case 1:20-cv-00445-RJL Document 14-1 Filed 04/06/20 Page 10 of 14




23. On December 12, 2019, pursuant to New York’s “Green Light” Law, New York took

   action to deny CBP access through Nlets to information maintained by the DMV. Prior

   to December 12, CBP was able to access real-time driver license and vehicle data from

   New York through Nlets. As a result of the changes New York implemented pursuant to

   the “Green Light” Law, when CBP queries Nlets for information pertaining to an

   individual with a New York residence, CBP is no longer able to view that individual’s

   driver license and vehicle data. Currently, New York is the only state that has terminated

   CBP’s access to driver license and vehicle data via Nlets, impacting its vetting of Trusted

   Traveler Program application.

24. Without access to driver license and vehicle data, CBP does not have complete

   information about an applicant for Trusted Traveler Programs. Specifically, CBP is no

   longer able to access information regarding certain vehicle-related and other violations

   that only the DMV maintains. While CBP is still able to view certain criminal vehicle-

   related violations that are reflected in other federal law enforcement databases, non-

   criminal driver license and vehicle data about New York residents, as well as some

   aspects of any New York applicant’s criminal history, such as misdemeanor traffic

   arrests, are only available through the New York DMV feed to Nlets. In addition, CBP

   checks the information obtained through Nlets against other law enforcement databases

   available to CBP to determine whether the applicant presents a risk. Such a gap in

   information precludes CBP from being able to conduct a full assessment of whether the

   applicant is considered low risk. This is true even if the applicant does not have a driver

   license, because individuals without driver licenses could still have a record of violations

   with the DMV (e.g., driving without a license).



                                            9
        Case 1:20-cv-00445-RJL Document 14-1 Filed 04/06/20 Page 11 of 14




    25. At this time, for purposes of vetting Trusted Traveler Program applicants, CBP is unable

        to obtain, from any source, an up-to-date feed for driver license and vehicle data that the

        New York DMV maintains. While the “Green Light” Law contains an exception for

        providing access to DMV information pursuant to a court order, it is unclear whether

        background vetting would be grounds for obtaining such an order under that law. As of

        February 5, 2020, over 80,000 New York residents had pending Trusted Traveler

        Program applications. 7 Even if court orders for background vetting were allowed,

        undertaking such a process for each application would take months, and be immensely

        burdensome, inefficient, and extremely impractical for purposes of vetting Trusted

        Traveler Program applicants. In addition, CBP would only obtain historical, not current,

        information pursuant to a court order. An average application takes up to seven months

        to process due to the large number of applications CBP receives. This additional process,

        which, if allowed, would be required for all New York resident applications, would

        further delay processing of all applications.

    26. Even if an applicant were to provide CBP with a copy of his/her driver license and

        vehicle data that the applicant obtained from the New York DMV, such information

        would only reflect historical information, instead of up-to-date data, and CBP would not

        have any means to validate that such information is accurate. Further, if CBP were to

        receive such information from a third party, CBP would not be able to validate that the

        information is accurate or up-to-date. Finally, any other alternative method of obtaining

        the information maintained by the DMV that would not provide CBP with current

        information that returns results in a matter of minutes, would be impracticable and


7
  CBP cancelled all applications by New York residents that were pending as of February 5, 2020, and issued
refunds.

                                                       10
Case 1:20-cv-00445-RJL Document 14-1 Filed 04/06/20 Page 12 of 14
       Case 1:20-cv-00445-RJL Document 14-1 Filed 04/06/20 Page 13 of 14




                                 APPENDIX A

Figure 1: Login.gov Disclaimer




                                      12
       Case 1:20-cv-00445-RJL Document 14-1 Filed 04/06/20 Page 14 of 14




Figure 2: Acknowledgement of Application Requirements




Figure 3: Privacy Act Statement




                                          13
